Title: To George Washington from Thomas Burke, 14 March 1782
From: Burke, Thomas
To: Washington, George


                        
                            Sir
                            State of North Carolina Mch 14th 1782
                        
                        Your Letter of 22d of January last has reached me. it shall be laid before the Legislature as soon as they
                            meet, and I doubt not they will give it all the weight which your distinguished Character, and unremitting Zeal for the
                            public Welfare merit. I have the honor to be your Excellency’s very obdt St
                        
                            Tho. Burke
                        
                    